            Case 1:18-cr-10436-PBS Document 16 Filed 11/26/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES,

       Plaintiff,

       v.                                                    NO. 18-CR-10436-PBS

AHMEDELHADI YASSIN SERAGELDIN,

       Defendant.


                                  ORDER OF EXCLUDABLE DELAY


KELLEY, M.J.


       Defendant had an initial appearance on November 20, 2018 and because his retained

attorney could not appear in court that day, the case was continued to today, November 21, 2018.

Defendant was arraigned. The case is continued to January 25, 2019 at 11:00 a.m. for a final

status conference.

       With the agreement of the parties, it is hereby ORDERED that, pursuant to the provisions

of 18 U.S.C. § 3161(h)(7)(A), the Clerk of this Court enter excludable time for the period from

November 20, 2018, up to and including January 25, 2019, in the interests of justice, so that the

parties may prepare for trial.1


       1
          The parties are hereby advised that under the provisions of Rule 2(b) of the Rules for
United States Magistrates in the United States District Court for the District of Massachusetts,
any party may move for reconsideration by a district judge of the determination(s) and order(s)
set forth herein within fourteen (14) days after receipt of a copy of this order, unless a different
time is prescribed by this court or the district judge. The party seeking reconsideration shall file
with the Clerk of this Court, and serve upon all parties, a written notice of the motion which shall
specifically designate the order or part thereof to be reconsidered and the basis for the objection
thereto. The district judge, upon timely motion, shall reconsider the magistrate judge's order and
          Case 1:18-cr-10436-PBS Document 16 Filed 11/26/18 Page 2 of 2



                                                      /s/ M. Page Kelley
                                                      M. PAGE KELLEY
                                                      United States Magistrate Judge




set aside any portion thereof found to be clearly erroneous in fact or contrary to law. The parties
are further advised that the United States Court of Appeals for this Circuit has indicated that
failure to comply with this rule shall preclude further appellate review. See Phinney v.
Wentworth Douglas Hospital, 199 F.3d 1 (1st Cir. 1999); Sunview Condo. Ass’n v. Flexel Int’l,
116 F.3d 962 (1st Cir. 1997); Pagano v. Frank, 983 F.2d 343 (1st Cir. 1993).

                                                 2
